UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): October 16, 2007 JACKSONVILLE BANCORP, INC. (Exact Name of Registrant as Specified in Charter) Federal 000-49792 33-1002258 (State or Other Jurisdiction) (Commission File No.) (I.R.S. Employer of Incorporation) Identification No.) 1211 West Morton Avenue, Jacksonville, Illinois 62650 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (217) 245-4111 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) CURRENT REPORT ON FORM 8-K Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year On October 16, 2007, Jacksonville Bancorp, Inc.’s (‘Company”) Board of Directors adopted an amendment to the Company’s bylaws clarifying that shares of the Company’s capital stock may be evidenced by certificates or book entry.The amendment is intended to have the Company comply with Nasdaq requirements that securities listed on Nasdaq be eligible for listing on the Depository Trust Company’s Direct Registration System.The amendment shall become effective upon filing with the Office of Thrift Supervision. Item 9.01 Financial Statements and Exhibits (a) No financial statements of businesses acquired are required. (b) No pro forma financial information is required. (c) Attached as an exhibit is the Company’s amendment to its bylaws. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. JACKSONVILLE BANCORP, INC. DATE:October 17, 2007 By: /s/ Richard A. Foss Richard A. Foss President and Chief Executive Officer EXHIBIT INDEX Exhibit No. Description 3 Amendment to Bylaws
